CONTINUATION OF BOX 4E:

Non-Compliant Amendment
	Applicants’ response of 3/24/2021 has been received and entered into the application file. 
	The response is non-compliant because it presents text of cancelled claims 16 and 17.  37 CFR 1.121(c)(4)(i) states that No claim text shall be presented for any claim in the claim listing with the status of “cancelled” or “not entered”.  

Priority
	There are incongruences between the continuity data reported on the most recent ADS (received 5/10/2021) and that captured/accepted by the USPTO.  Failure to rectify these issues will prevent allowance of the application.  Applicants must correct the continuity data by filing an amended ADS.  See 37 CFR 1.78, and MPEP § 211 et seq.
Per the filing receipt sent 5/25/2021, the USPTO has recognized the following claims for benefit in the instant application: 

    PNG
    media_image1.png
    186
    576
    media_image1.png
    Greyscale



	The ADS submitted 5/10/2021 lists the following under Domestic Benefit/National Stage Information:

    PNG
    media_image2.png
    587
    745
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    756
    media_image3.png
    Greyscale


	The USPTO does not recognize the priority claim from 14593415 to provisional application 62/012394 because a non-provisional cannot be a continuation-in-part of a provisional.  Applicants are encouraged to correct this, and any other errors (including omitted benefit claims) in order to promote compact prosecution going forward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633